Defendant appeals from a judgment of the County Court of Kings County, convicting him of the crimes of conspiracy, filing a false and fraudulent claim on a contract of insurance, and attempted grand larceny in the first degree. Judgment unanimously affirmed. No exceptions were taken to the alleged errors in the charge of the court, and such errors, if any, did not affect the substantial rights of the defendant. (Code Grim. Proc. § 542.) Present — Lazansky, P. J., Hagarty, Johnston, Adel and Close, JJ.